Citation Nr: 1755819	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  14-11 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as secondary to sleep apnea. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Morgan, Associate Counsel
INTRODUCTION

The Veteran had active duty service from February 1987 to September 2007.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2013 rating decision from the RO in Muskogee, Oklahoma. 

The Veteran filed a timely Notice of Disagreement (NOD) in August 2013 and the VA issued a Statement of the Case (SOC) in March 2014.  The Veteran filed a VA Form 9 in April 2014 and sought to appeal only the issue of entitlement to service connection for diabetes mellitus, type II. 

The Veteran was provided a videoconference hearing before the undersigned Veterans Law Judge in May 2017.  A transcript of the videoconference hearing is associated with this claim's file. 


FINDING OF FACT

The Veteran's diabetes mellitus, type II, is not related to service; it did not manifest within one year of separation from service; and it is not proximately due to or aggravated by service-connected sleep apnea. 


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

In a January 2013 statement in support of his claim, the Veteran contends that at the end of February 2012 he started feeling badly and went to a local clinic. At the end of two days, he was diagnosed with "Type II diabetes" and he was started on medication that day. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'- a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases (such as diabetes mellitus) become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  However, where the evidence does not warrant presumptive service connection, a veteran is not precluded from establishing service connection with proof of direct causation.  See Combee, 34 F.3d at 1043.

Service connection may also be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  Service connection may also be established under 38 C.F.R. § 3.303(b), where a disability in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331, 1340 (Fed. Cir. 2013).  

Finally, service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary disability, the secondary disability shall be considered a part of the original disability.  Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran's service treatment records (STRs) show that he underwent glucose tolerance testing during his military service.  His STRs are negative for a diagnosis for diabetes mellitus, type II.  The STRs are also negative for the Veteran being prescribed metformin during his active duty service.  A May 2000 physical profile report in the Veteran's STR shows that the Veteran was prescribed tenormin 50 mg for chronic hypertension.  A March 2007 medical questionnaire shows that the Veteran reported that his mother had diabetes mellitus.  

In June 2012, the Veteran's VA primary care physician reported that diabetes mellitus, type II was formally diagnosed in March 2012 "and we know that by the time the diagnosis is made...one has been in the process of becoming diabetic for about 5 to 7 years.  So it is as likely as not that he was diabetic prior to discharge and this contributed to or was a result of sleep apnea...because both illnesses slow down the metabolism and are frequently associated."

A VA medical opinion was obtained in February 2014.  The VA examiner reviewed the Veteran's statement, the VA primary care note from June 2012 noting the relationship between sleep apnea and diabetes mellitus, VA treatment records from March 2012 and a polysomnography report from May 2007.  The VA examiner's opinion is that diabetes mellitus is less likely than not (less than 50 percent probability) due to or the result of the Veteran's service-connected sleep apnea.  The VA examiner's opinion is based upon a review of the medical records and medical literature for diabetes mellitus, type II.  The VA examiner reported that the Veteran's STRs indicated that the Veteran underwent glucose tolerance testing for diabetes while in service, but neither his blood sugars or hemoglobin A1C met the criteria for diabetes mellitus, type II.  The examiner noted that the records show that the Veteran's weight at the polysomnogram in May 2007 was 260 lbs but by March 2012, when he was diagnosed with diabetes mellitus, his weight was 276 lbs.  The examiner reported that diabetes mellitus, type II, is documented in records to have a familial link for the Veteran and the diagnosis was noted after the Veteran's weight gain.  

The examiner noted that the VA clinician from June 2012, that discussed the a possibility of diabetes mellitus, type II, prior to discharge and discussed a relationship between diabetes mellitus, type II and sleep apnea did not have access to review the actual STRs which clearly showed no diagnosis of diabetes mellitus, type II, during service and better weight control during service than after service. The examiner reported that once the Veteran separated from service, the weight gain continued, as per the private clinic records, and the weight more likely contributed to the development of diabetes mellitus, type II.  The examiner opined that obesity is a common factor in the development of obstructive sleep apnea and in diabetes mellitus, type II.  He further noted that obstructive sleep apnea, which is an obstruction in the upper airways or some other usual anatomic obstruction is not an etiology for diabetes mellitus, type II, an endocrine disorder.  The examiner reported that the etiology of the Veteran's diabetes mellitus, type II, is thought to be caused by a combination of genetic and environmental factors.  He reported that the lifetime risk of developing type II, diabetes is 5 to 10 times higher in first degree relatives (sister, brother, son, daughter) of a person with diabetes compared to a person with no family history of diabetes.  The VA examiner's referenced articles from the New England Journal of Medicine 2002; 346:393 and the United Kingdom Prospective Diabetes Study Group published in The Lancet 1998; 352:837.

The Veteran testified at his May 2017 videoconference hearing that around the year 2000 he got sick and was provided glucose testing.  "Well before I got out they put me on some medicine called metformin and it was to help with triglycerides and also [to] help with the glucose issue."  When asked by his representative if he had the same symptoms in 2000 that he had in March 2012 when he was diagnosed with diabetes the Veteran testified "No, it was a whole different symptoms." 

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for diabetes mellitus, type II, to include as secondary to the service-connected sleep apnea.  The Veteran has a current diagnosis of diabetes mellitus, type II, and thus meets the first requirement for service connection, which is evidence of a current disability.  

Regarding the second element for direct service connection, a disease or injury in service, the Board notes that the Veteran was not diagnosed with diabetes mellitus during his active duty service.  In fact, he was not diagnosed with the disability until 2012, which is approximately five years following service discharge.  However, the Veteran was provided with multiple glucose fasting tests during service and he believes he had the disability during service. 

The Veteran as a layperson is competent to report on matters observed or within his personal knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011);  Jandreau v. Nicholson, 492 F.3d 1372-1377 (Fed. Cir. 2007); and Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  In this case, the Veteran is not competent to report a diagnosis of diabetes mellitus, type II, because the disease is complex and requires laboratory testing and analysis not just the reporting of symptoms.  Therefore, the Veteran's assertions that his current disability of diabetes mellitus, type II, was present in-service cannot be established by lay evidence due to the complex medical nature of the disease. 

Of more probative value is the thorough medical opinion provided by the VA examiner in February 2014.  The examiner addressed the etiology of the Veteran's diabetes mellitus, type II.  The VA examiner reported that the Veteran's weight gain after service and his family history of diabetes mellitus were significant in the Veteran's development of the disability.  Also, the VA examiner noted that sleep apnea and diabetes mellitus, type II, affect two, separate systems of the body.  The VA examiner noted that the common factor between the sleep apnea and diabetes mellitus, type II, is obesity and that the Veteran had better weight control during service, which, per the VA examiner, was why he was not diagnosed with diabetes mellitus, type II, until after service.  Moreover, the familial factor noted by the VA examiner is shown in a March 2007 STR in which the Veteran noted that his mother had diabetes mellitus.  The VA examiner explained why the June 2012 VA primary care physician's note was not probative or persuasive.  

As stated above the June 2012 primary care physician did not have access to the Veteran's STRs.  The Board finds that the lack of access to the Veteran's full record leaves the June 2012 primary care physician with an opinion that is unsupported by the evidence of record.  The Veteran's STRs show he was tested for diabetes and that diabetes was not shown in service.  Thus, the June 2012 opinion does not address that uncontested fact.  The Board accords more probative value to the February 2014 medical opinion, which was based on a thorough review of the evidence of record, to include the Veteran's STRs, and a rationale that explains how the examiner reached the conclusions that he did.  The June 2012 medical opinion was provided without a rationale and a review of the STRs, and the Board finds the June 2012 opinion is outweighed by the February 2014 opinion.  

The Board finds the February 2014 VA medical opinion pertinent and persuasive regarding the lack of diagnosis during service of diabetes mellitus and the lack of a nexus between the Veteran's current diagnosis and his military service.  The VA examiner also provided an opinion and rationale supporting his opinion that the Veteran's diabetes mellitus, type II, is not caused or aggravated by the Veteran's service-connected sleep apnea.  The June 2012 examiner stated there was a relationship because both illnesses slowed down the metabolism and were frequently associated with each other, but did not provide a rationale for how they were related to each other, except for the fact that both slow down metabolism.  The February 2014 examiner provided a rationale for why he felt that the sleep apnea did not cause or aggravate the diagnosis of diabetes mellitus, which was based on the fact that obstructive sleep apnea is an obstruction in the upper airways or some other usual anatomic obstruction and not an etiology for diabetes mellitus, type II, an endocrine disorder.  The February 2014 medical opinion outweighs the June 2012 opinion for secondary service connection as well. 

The Board notes that the Veteran's diagnosis of diabetes mellitus, type II, did not manifest to a compensable degree within one year of separation from service and therefore 38 C.F.R. § 3.303(a) is inapplicable.  Furthermore, the evidence does not demonstrate that the Veteran's symptoms have been continuous since separation from service in September 2007.  The Board notes that the Veteran testified that his symptoms in 2000 were different from his symptoms in March 2012 when he was diagnosed with diabetes mellitus, type II.  

In sum, the Board finds that the preponderance of the evidence is against a finding that the Veteran's diabetes mellitus, type II, is related to his military service or that it is caused or aggravated by the service-connected sleep apnea.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).	

Lastly, the undersigned appreciated the Veteran's testimony at the May 2017 hearing and appreciates his 20+-year service to this country.


ORDER

Entitlement to service connection for diabetes mellitus, type II, to include as secondary to sleep apnea, is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


